Supreme Court of the United States
                                Office of the Clerk
                           Washington, DC 20543-0001
                                                                   Scott S. Harris
                                                                   Clerk of the Court

                                      October 8, 2015              (202)479-3011


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711


        Re:   Robert Jackson Crider, II
              v. Texas
              No. 15-433
              (Your No. PD-1248-14)


Dear Clerk:


      The petition for a writ of certiorari in the above entitled case was filed on July
14, 2015 and placed on the docket October 8, 2015 as No. 15-433.




                                          Sincerely,

                                          Scott S. Harris, Clerk




                                          Melissa Blalock
                                          Case Analyst




                                                                        RECEIVED IN
                                                               COURT OF CRIMINAL APPEALS


                                                                         OCT 14 2015

                                                                   ^belAcosta. Clerk